Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of Group I (claims 1-8 and 14-21) in the reply filed on 10/17/2022 is acknowledged. 
2. Claims 1-5 and 9-18 are pending and currently under consideration. 

Information Disclosure Statemen+

3. The information disclosure statement filed on 10/17/2022 and 06/30/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
4. The drawings filed on 11/08/2019 are accepted by the examiner.  

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
5. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
6. Claims 1-5, 9-13, and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claims 1-5 and 9-13 are indefinite because they do not particularly point out how to determine that a subject has AMD. 
(ii). Claims 2-4, 10, and 15-17 are indefinite because they refer to tables.

Claim Rejections under 35 USC § 112 (d) 
7. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8. Claim 10 is rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, claim 9 recites " determining the amount of a set of metabolites in the sample, wherein the set of metabolites comprises 1-stearoyl- 2-oleoyl-GPC, 1-linoleoyl-2-arachidonoyl-GPC, stearoyl-arachidonoyl-glycerol, oleoyl-oleoyl-glycerol, dihomo-linolenoylcarnitine, 1-stearoyl-2-arachidonoyl-GPC, linoleoyl-linolenoyl-glycerol, 1-stearoyl-2-linoleoyl-GPI, N2-methylguanosine, oleoyl-linoleoyl-glycerol, oleoylcarnitine, ximenoylcarnitine, or 1-stearoyl-2- arachidonoyl-GPI.” On the other hand, claim 10 recites “wherein the set of metabolites comprises one or more metabolites in Table 8. Since claim 9 already limits the set of metabolites, claim 10  does not further limit claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections under 35 USC § 103(a)
9. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10. Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2008/0160505 A1 in view of Evans et al. (Metabolomics 4 (2): 1-7, 2014) and Evans et al. (Cochrane Database of Systematic Reviews 7:1-108, 2012). 
US 2008/0160505 A1 teaches a method of determining a subject with Age-related Macular Degeneration (AMD) comprising obtaining a sample (a bodily fluid) from the subject, assaying for the presence of elevated levels of lipids 2-(ω-carboxyethyl)pyrrole (CEP) adducts, and determining that the subject has AMD based on measured levels of CEP adducts (Abstract; Figure 1; paragraph [0006]).  The bodily fluid includes blood, serum, plasma (paragraph 0027]).
US 2008/0160505 A1 does not teach (i). performing mass spectrometry on a sample to determine the amount of a set of metabolites in the sample and applying a principal component algorithm to a dataset derived from the level of the set of metabolites; and (ii). administering an anti-VEGF agent or an antioxidant vitamin to the subject.
Evans et al. teach a method comprising performing mass spectrometry on the sample to determine the amount of a set of metabolites in the sample, applying a principal component algorithm to a dataset derived from the level of the set of metabolites, thereby obtaining a value corresponding to one or more principal components for the subject (Abstract; page 2, Table 1, page 3, left column; page 4, Figure 1). 
Evans et al. (Cochrane Database of Systematic Reviews 7:1-108, 2012) teach that antioxidant vitamin slows the progression of age-related macular degeneration (page 2, Authors’ conclusions). 
It would have been obvious for one skilled in the art to modify the method of diagnosing AMD taught by US 2008/0160505 A1 by performing mass spectrometry on a sample to determine the amount of a set of metabolites (lipids) in the sample and applying a principal component algorithm to a dataset derived from the level of the set of metabolites as taught by Evans et al. (Metabolomics 4 (2): 1-7, 2014) with a reasonable expectation of success. One would have been motivated to do so because the method of Evans et al. provides a sensitive approach for detecting a large number of small molecules in human serum (see, e.g., Abstract).
It would also have been obvious for one skilled in the art to further modify the method of diagnosing AMD taught by US 2008/0160505 A1 and Evans et al. (Metabolomics 4 (2): 1-7, 2014) by administering an antioxidant vitamin to the subject with a reasonable expectation of success. One would have been motivated to do so because antioxidant vitamin slows the progression of age-related macular degeneration as taught by Evans et al. (Cochrane Database of Systematic Reviews 7:1-108, 2012).

Claim Objections
11. Claims 1 and 12 are objected to because there is an typographic error in the terms “principle component” or “principle components”. The word” principle” should be amended to “principal”. 

Conclusion
11. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
October 31, 2022